               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE


ANTHONY PATTERSON O/B/O E.P.,

      Plaintiff,                  Civil No. 1:18-cv-14692 (RMB)

          v.                        MEMORANDUM OPINION & ORDER

ANDREW SAUL, COMMISSIONER OF
THE SOCIAL SECURITY
ADMINISTRATION,

      Defendant.




APPEARANCES:

BROSS & FRANKEL, P.A.
By: Richard L. Frankel, Esq.
725 Kenilworth Ave., Suite 2
Cherry Hill, New Jersey 08002
       Counsel for Plaintiff

SOCIAL SECURITY ADMINISTRATION
By: David Leach, Esq., Special Assistant U.S. Attorney
Office of the General Counsel, P.O. Box 41777
Philadelphia, Pennsylvania 19101
       Counsel for Defendant
BUMB, UNITED STATES DISTRICT JUDGE:
     This matter comes before the Court upon an appeal filed by

Plaintiff Anthony Patterson (“Plaintiff”) on behalf of his minor

son, E.P. (“Claimant”), seeking judicial review of the

determination denying Plaintiff’s application for Supplemental

Security Income (“SSI”) benefits. For the reasons set forth

below, the Court vacates the decision of the Administrative Law

Judge (the “ALJ”) and remands for proceedings consistent with

this Opinion.

I.   PROCEDURAL HISTORY

     On April 11, 2011, Plaintiff protectively filed an

application for childhood supplemental security income, under

Title XVI of the Social Security Act (the “Act”), on behalf of

Claimant, alleging disability due to delayed speech. Record of

Proceedings (“R.P.”) at 120. The claim was initially denied on

June 27, 2011, and again upon reconsideration on November 16,

2011. [R.P., p. 142]. Thereafter, Plaintiff requested a hearing,

which was held before the Honorable Barbara C. Marquardt, ALJ,

on July 3, 2013. [R.P., p. 108-119]. On October 22, 2013, the

ALJ issued a decision which found Claimant not disabled under

the Act. [R.P., p. 139-148]. Following the ALJ’s decision,

Plaintiff submitted a request for review to the Appeals Council

on January 14, 2014. [R.P., p. 216-17]. The Appeals Council then

remanded the matter to resolve the following issues: (1) the


                                2
ALJ’s decision failed to explain what weight, if any, she gave

to the medical source opinion of the State agency pediatric

consultant; and (2) the Appeals Council received additional

evidence regarding Claimant’s communication skills. [R.P., 153].

Accordingly, on remand, the Appeals Council directed the ALJ to

offer Claimant an opportunity for a hearing and issue a new

decision after “[g]iv[ing] further consideration to the non-

examining source opinion” and “[o]btain[ing] additional evidence

concerning the claimant’s impairments.” [R.P., 154].

      On remand, the Honorable Kenneth Bossong, ALJ, held

hearings on February 11, 2016 and October 6, 2016 during which

Claimant and Plaintiff testified. [R.P., 52-90]. The ALJ then

issued a new opinion on May 16, 2017 finding Claimant not

disabled under the Act. [R.P., 14-33]. The Appeals Council

denied Claimant’s request for review on August 1, 2018, and

Plaintiff timely filed a complaint in this Court against the

Commissioner on October 5, 2018.

II.   STANDARD OF REVIEW

      In social security appeals, the district court must uphold

the Commissioner's decision if it is supported by substantial

evidence. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir. 1989).

Substantial evidence exists when there is “more than a mere

scintilla. It means such relevant evidence as a reasonable mind

might accept as adequate.” Ventura v. Shalala, 55 F.3d 900, 901

                                   3
(3d Cir. 1995)(quoting Richardson v. Perales, 402 U.S. 389, 401

(1971)). If the ALJ's findings of fact are supported by

substantial evidence, then those findings are conclusive. 42

U.S.C. § 405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d

Cir. 1979). A district court cannot “weigh the evidence or

substitute its conclusions for those of the fact-finder.”

Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992)

(citation omitted). Thus, a district court is bound by the

findings of the ALJ that are supported by substantial evidence,

“even if [it] would have decided the factual inquiry

differently.” Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir.

1999)(citations omitted). To determine if such substantial

evidence exists, the district court must review the record as a

whole. See 5 U.S.C. § 706.

     In addition to the “substantial evidence” inquiry, the

court must also determine whether the ALJ applied the correct

legal standards. See Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir.

2000); Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir. 1983).

The Court’s review of legal issues is plenary. Sykes, 228 F.3d

at 262 (citing Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429,

431 (3d Cir. 1999)).

     Under the Social Security Act, a child under 18 years old

is eligible for SSI if he or she is “disabled,” meaning he or

she “has a medically determinable physical or mental impairment,

                                4
which results in marked and severe functional limitations, and

which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than

12 months.” 42 U.S.C. § 1382c(a)(3)(C)(i). To determine whether

a child is disabled, the regulations establish a three-step

sequential process. See T.C. ex rel. Z.C. v. Comm'r of Soc.

Sec., 497 F. App'x 158, 160 (3d Cir. 2012)(citing 20 C.F.R. §

416.924(a)).

     At step one, the ALJ considers whether the child is

engaging in substantial gainful activity. Id. If so, the child

is not disabled. If not, the ALJ proceeds to step two,

determining whether the child has a medically determinable

severe impairment or combination of impairments. Id.   If not,

the child is not disabled. If so, the ALJ proceeds to step

three. Id.

     At step three, the ALJ assesses whether the child has an

impairment or combination of impairments that meets, medically

equals, or functionally equals a listed impairment set forth in

20 C.F.R. § 416.924(d). An impairment or combination of medical

impairments “medically equals” a listed impairment “if it is at

least equal in severity and duration to the criteria of any

listed impairment.” 20 C.F.R. § 416.926(a). An impairment or

combination of impairments “functionally equals” a listed

impairment if the child has “marked” limitations in two domains

                                5
of functioning or an “extreme” limitation in one domain. 20

C.F.R. § 416.926a(a).

     The six domains of functioning are: (1) acquiring and using

information; (2) attending and completing tasks; (3) interacting

and relating with others; (4) moving about and manipulating

objects; (5) caring for oneself; and (6) health and physical

well-being. 20 C.F.R. § 416.926a(b)(1)(i)-(vi). A “marked”

limitation exists when it “interferes seriously with [the

child's] ability to independently initiate, sustain, or complete

activities,” and is considered “‘more than moderate’ but ‘less

than extreme.’” 20 C.F.R. § 416.926a(e)(2). An “extreme”

limitation exists when it “interferes very seriously with [the

child's] ability to independently initiate, sustain, or complete

activities,” and is considered “more than marked” but not

necessarily equivalent to “a total lack or loss of ability to

function.” 20 C.F.R. § 416. 926a (e)(3).

     The ALJ determines the child’s ability to function in each

domain based on “all the relevant factors,” including the

effectiveness of medication on the child, the ability of the

child to function in school, and the effects of structured

settings on the performance of the child. 20 C.F.R. §

416.926a(a)(1)-(3). If the ALJ finds that the requirements of

the third step are met, the child is considered disabled under



                                6
the Social Security Act for purposes of SSI. 20 C.F.R. §

416.924(d)(1).


III. FACTUAL BACKGROUND

       The Court recites only the facts that are necessary to its

determination on appeal, which is narrow. Claimant was born on

May 17, 2009 and was nineteen-months old as of the alleged onset

date, January 1, 2011. Plaintiff alleges that Claimant suffers

from a combination of conditions, specifically, delayed speech,

a learning disorder, attention deficit hyperactivity disorder

(“ADHD”), adjustment disorder, and conduct disturbance. [R.P.,

20].


       A. Claimant’s Medical History and Dr. Lazarus’ Report


       According to Plaintiff, Claimant was first diagnosed with

speech and social development delays at age two and with ADHD at

age six. Before age two, Claimant qualified for early

intervention services and was classified as Preschool Disabled

based on developmental impairments in multiple areas, including

communication and adaptive skills. [R.P., 533].

       The evidentiary record consists mostly of educational

records from Claimant’s Individualized Education Program

(“IEP”). Claimant’s medical history in the record consists of

visits to state agency medical and psychological consultants in


                                  7
2011, speech and behavior therapy records from 2012, intake

forms for therapy in 2016, and cognitive testing—most recently

from Dr. Lewis A. Lazarus in August of 2016.

     Dr. Lazarus administered the Wechsler Intelligence Scale

for Children Fifth Edition and found Claimant to have a full-

scale IQ score of 75 with subsets like verbal comprehension,

working memory, and processing speed measured at 62 or 63.

[R.P., 545]. Dr. Lazarus noted Claimant’s “general level of

intellectual functioning . . . was considered to be within the

borderline range relative to those his age.” [R.P., 545]. In

addition, “[t]here was a 24-point statistically significant

disparity noted between verbal knowledge and reasoning skills.”

[R.P., 545]. Further, Claimant had “borderline expressive

vocabulary skills but significantly limited abstract and verbal

reasoning abilities.” And although Claimant showed a relative

strength “in terms of constructional praxis,” his “[a]uditory-

verbal attention span was moderately-to-significantly limited.”

[R.P., 545]. Dr. Lazarus diagnosed Claimant with a mild

intellectual disability and problems with academic achievement

and recommended “continued special educational placement with

speech and language counseling.” Finally, Dr. Lazarus found

Claimant’s test results “to be consistent with [his]

allegations.” [R.P., 544].



                                8
     B. The ALJ’s Decision


     At step one of the sequential evaluation process, the ALJ

determined that Claimant had not engaged in substantial gainful

activity since April 22, 2011, the application date. 1 At step

two, the ALJ found the following severe impairments: learning

disorder, speech delay, and ADHD. Finally, at step three, the

ALJ determined that Claimant did not have an impairment or

combination of impairments that meets, medically equals or

functionally equals a listed impairment in 20 C.F.R. Part 404,

Subpart P, Appendix 1.

     At step three, the ALJ first determined that Claimant

failed to meet or medically equal the severity of listing 112.05

in 20 C.F.R., Subpart P, Appendix 1. [R.P., 17-19]. The ALJ

analyzed both the current version of listing 112.05 in effect

since January 17, 2017, and the prior version. He concluded that

Claimant failed to satisfy either version. Claimant failed to

satisfy the prior version because, outside of Claimant’s IQ

score, there was “no physical or other mental impairment

imposing an additional and significant limitation of function.”

[R.P., 18]. Additionally, according to the ALJ, Claimant failed




1 Claimant’s alleged onset date is actually January 1, 2011.
[R.P., at 121].
                                9
to satisfy the current version because there was no evidence of

any “marked or extreme limitation[] in functioning.” [R.P., 19].

      The ALJ, in concluding at step three that Claimant’s

impairments failed to functionally equal a listed impairment,

considered Claimant’s “degree of limitation in each of the six

functional equivalence domains.” [R.P., 20]; 20 C.F.R. §§

416.924(d), 926(a). The ALJ evaluated the “whole child”

including all of Claimant’s symptoms to the extent they were

“consistent with the objective medical evidence and other

evidence,” including testimonial and opinion evidence, and

concluded Claimant had a less than marked limitation in all six

domains. [R.P., 20, 26-33].

IV.   DISCUSSION

      On appeal, Plaintiff argues that the ALJ failed to

adequately weigh both testimonial and opinion evidence in the

record that would support a “marked limitation” in four of the

six functional domains. Specifically, Plaintiff contends the ALJ

failed to weigh and address the clinical findings and opinion of

Dr. Lewis Lazarus, and also failed to adequately explain the

weight given to Plaintiff’s testimony and other information in

the record that would support a “marked limitation” in multiple

functional domains. The Court agrees that the ALJ failed to




                                10
adequately explain the weight given to Dr. Lazarus’ examination

of Claimant and will remand on that basis.

     An ALJ must “‘explicitly’ weigh all relevant, probative and

available evidence.” Adorno v. Shalala, 40 F.3d 43, 48 (3d Cir.

1994). Further, though an ALJ may credit certain evidence over

other contradictory evidence, the ALJ must provide an

explanation for rejecting probative evidence that would support

a different determination. Id. Failure to explain why probative

evidence has been discounted or rejected prevents the court from

conducting any meaningful judicial review because the “reviewing

court cannot tell if significant probative evidence was not

credited or simply ignored.” Cotter, 642 F.2d at 705

     Here, when the ALJ analyzed whether Claimant’s impairments

met or medically equaled the severity of listing 112.05 in 20

C.F.R. Part 404, Subpart P, Appendix 1, the ALJ found “no

evidence of any marked limitations in functioning, as discussed

below.” In his discussion below, the ALJ appears to have only

credited two items from Dr. Lazarus’ report: (1) Claimant’s IQ

measurements, and (2) Claimant’s “mild intellectual disability.”

However, Dr. Lazarus’ report contains other probative evidence

that could support a marked or extreme limitation in

functioning. For example, Dr. Lazarus found Claimant’s

intellectual functioning “to be within the borderline range

relative to those his age.” He also found a “statistically

                               11
significant disparity noted between verbal knowledge and

reasoning skills” as well as “borderline expressive vocabulary

skills but significantly limited abstract and verbal reasoning

abilities.” Further, Claimant presented with “moderate speech

disarticulation,” and although he was able to repeat four digits

forward, he failed to perform any correctly in reverse.

Significantly too, Claimant’s “[a]uditory-verbal attention span

was moderately-to-significantly limited.” Finally, Dr. Lazarus

found the examination results “consistent with the claimant’s

history” and with “claimant’s allegations.”

     Discounting probative evidence without explanation warrants

remand. Dobrowsky, 606 F.2d at 407; see Zamor v. Colvin, No. 15-

8884, 2018 WL 5617557 at *5 (D.N.J. Oct. 30, 2018). Though the

ALJ recited the above findings from Dr. Lazarus’ report, he

failed to explain how the findings informed his determination at

step three that Claimant failed both to (1) meet or medically

equal listing 112.05, or (2) to functionally equal a listing by

demonstrating a marked limitation in two of the six domains of

functioning or an extreme limitation in one domain.

V.   CONCLUSION

     Because the ALJ failed to adequately explain why he

rejected relevant, probative evidence in Dr. Lazarus’ report

that could support a marked or extreme limitation in functioning

under both listing 112.05 and in the six domains of functioning,

                               12
the Court cannot determine whether the Commissioner’s decision

is supported by substantial evidence. Although there may be

evidence in the record to support the ALJ’s decision, the Court

is unable to determine whether the ALJ considered and rejected

Dr. Lazarus’ findings, or simply ignored them, without more

detailed discussion. As such, the Court vacates the decision of

the ALJ and remands for proceedings consistent with the above

analysis.

     ACCORDINGLY, it is on this    30th   day of October, 2019,

hereby ORDERED that the decision of the Administrative Law Judge

is VACATED and the case is REMANDED for further proceedings

consistent with this Memorandum Opinion; and it is further

     ORDERED that the Clerk of Court shall CLOSE THIS CASE.



                                       ___s/ Renée Marie Bumb___
                                       RENÉE MARIE BUMB, U.S.D.J.




                                  13
